The following opinion was filed March 10, 1931:
Fairchild, J.
Where no statute authorizes an appeal to this court there can be no appeal. Puffer v. Welch, 141 Wis. 304, 124 N. W. 406; Wildes v. Franke, 157 Wis. 189, 146 N. W. 1119. The purpose of this rule of practice is to serve public interest in a speedy end to litigation. Ap*351peals from orders not affecting substantial rights usually accomplish only delays. In condemnation proceedings the only appeal referred to in any of the sections in ch. 32 is in sec. 32.11, — “any party to a condemnation'proceeding . . . may appeal from the award of the commissioners to the circuit court of the county, ...” And it is further provided that the appeal shall be treated as an action pending in the court with the owners of the property as plaintiffs and the party by whom the property is taken as defendant. The proceedings thereafter are those of an action in said court subject to all the provisions of law relating to actions originally brought therein. This means that there is a trial de novo before the court and jury and any and all issues that can be properly framed or asserted may be examined and decisions made thereon. And this court does not have jurisdiction to entertain an appeal from this order under sec. 274.33, Stats. As was said in In re Minnesota & Wisconsin R. Co. 103 Wis. 191, 79 N. W. 753: “Such jurisdiction cannot exist under any of the subdivisions of sec. 3069, Statutes of 1898 (now sec. 274.33),-not under sub. (1), because it does not in effect determine the action, nor prevent a judgment from which an appeal can. be taken; nor under sub. (2), for the reason that it is not a final order.” The other provisions of sec. 274.33 have no application.
By the Court. — The appeal is dismissed.